DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	According to claims 1 and 11, the closest prior art Venugopal (US PG Pub. No. 2021/0235298) discloses the ability of a UE to determine which candidate beams to report measurement information. Specifically, the UE may measure the beams independently by using Layer 1 signal to interference plus noise ratio (L1-SINR) which considers a channel measurement resource (CMR) for a signal part and an interference measurement resource (IMR) for an interference plus noise part (please see paragraph [0110]). The UE then reports the beam combination with a high L1-SINR (please see paragraph [0110]). Thus, Venugopal addresses the limitation(s): 
“	performing a channel measurement and an interference measurement using the CMR and the IMR … ;
calculating the SINR based on the channel measurement and the interference measurement;
and transmitting an SINR measurement report indicating the calculated SINR to a base station	”
Even though in Venugopal the UE uses the L1-SINR as a metric for measuring the individual beams when considering both the CMR and IMR, the prior art does not explicitly disclose “	calculating a measurement period for measuring signal-to-interference-plus-noise -ratio (SINR)…	” as claimed.
Another prior art Kim (US PG Pub. No. 2009/0052512), at best, generally discloses determining the signal to noise ratio (SNR) measurement interval based on estimated Doppler frequency. Specifically, the SNR measurement interval is determined by estimating a state change of the wireless channel based on the Doppler frequency. This is different from the claimed limitation(s) which requires “calculating a measurement period for measuring signal-to-interference-plus-noise ratio (SINR) for a serving cell within a frequency range based on a channel measurement resource (CMR) and an interference measurement resource (IMR)” as well as “wherein the calculating includes evaluating of a sharing factor P, which is a maximum of PCMR of the CMR and PIMR of the IMR and wherein the PCMR and the PIMR are evaluated, at least in part based on periodicity of the CMR and IMR in relation to other periodic measurements performed by the UE”.
Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claim 11) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.
Examiner also found the following prior art(s) pertinent to applicant’s claimed invention:
Ryu (US Patent No. 10,945,149) – Discloses, the UE measures both the CMR reference signal and IMR reference signal over a CMR and an IMR respectively (please see Col 21, lines 47-64). The UE may then transmit a measurement report that indicates a SINR measurement (i.e. an L1-SINR measurement) that is generated based on the measuring the CMR and IMR, please see Col 21, lines 65-67 and Col 22, line 1. The prior art, however, does not explicitly disclose calculating measurement period for measuring SINR for serving cell within given frequency range by taking into consideration CMR and IMR as explained above.
3GPP TS 38.133 version 15.8.0 Release 15 – Pages 155-156 of this NPL discloses defining the measurement period TL1-RSRP_Measurement_Period_SSB over frequency ranges FR1 and FR2 by taking into consideration elements like M, P and TSSB. M as discloses in page 155 is a higher layer parameter related to time restriction for channel measurement, P is related to a sharing factor and TSSB is related to the SSB periodicity of the corresponding serving cell (please see page 156 of the NPL). The prior art does not explicitly disclose “wherein the calculating includes evaluating of a sharing factor P, which is a maximum of PCMR of the CMR and PIMR of the IMR and wherein the PCMR and the PIMR are evaluated, at least in part based on periodicity of the CMR and IMR in relation to other periodic measurements performed by the UE” as claimed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474